Citation Nr: 1505422	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased evaluation for left shoulder acromioclavicular arthritis, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for a cervical strain, currently evaluated as 10 percent disabling.

3. Entitlement to service connection for unspecified joint pain.

4. Entitlement to service connection for a right shoulder disorder.

5. Entitlement to service connection for a pulmonary embolism in the legs and lungs.

6. Entitlement to service connection for scabies.

7. Entitlement to service connection for numbness in both hands.

8. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2009 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  

Apart from the rating issues certified for review, the January 2009 rating decision also in part denied service connection for scabies, a right shoulder disorder, pulmonary embolism in the legs and lungs, an unspecified joint disorder, and numbness in the hand. Although the Veteran filed a notice of disagreement as to these issues, the RO did not issue a statement of the case. While the Veteran continued to assert his entitlement to these benefits, the RO construed his continued submissions as application to reopen the claims and although the RO reported that it "reopened" the claims in June 2009, it is unclear whether the adjudicators were erroneously proceeding under the basis that the Veteran was required to submit new and material evidence or they were adjudicating the matter as individual original claims. 

The claims of service connection for scabies, a right shoulder disorder, pulmonary embolism in the legs and lungs, an unspecified joint disorder, and numbness in the hand are REMANDED to the Agency of Original Jurisdiction (AOJ).

The August 2011 rating decision addressed three issues.  The Veteran disagreed with all the dispositions.  Of the three issues, one - entitlement to service connection for migraines - was subsequently granted as described above.  Therefore, the remaining two issues - which are identified as issues 1-2 on the cover page of this appeal - remain on appeal.  Issue 1 is decided below, while issue 2 is REMANDED to the Agency of Original Jurisdiction (AOJ).

Lastly, the evidence raises the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims has held that there is no freestanding claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  The matter is a component of the appeal for a higher increased rating regarding the service-connected cervical strain.  Id. at 452-53.  As such, it is necessary for the Board to remand the issue.  On remand, the RO will have the opportunity to include the issue in a new notice letter, ask the prospective VA examiner to address the matter, and adjudicate the issue in the first instance.


FINDING OF FACT

The Veteran has irregularity of the posterior labrum, degenerative changes of the acromioclavicular joint, and instability in his left shoulder.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a left shoulder disorder are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Codes 5305 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a notice letter in May 2011.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. This letter provided notice informing the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service-connected disability had increased in severity. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and a June 2011 VA compensation examination report.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014). 

Merits Analysis

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Left Shoulder

The Veteran's left shoulder disorder is currently evaluated under Diagnostic Code 5305, injuries to Muscle Group V.  38 C.F.R. § 4.73.  The Board finds that it is more appropriate to rate the disorder under 38 Diagnostic Code 5303, as this code relates most directly to the symptomatology the Veteran demonstrates.  It is permissible for the Board to apply any diagnostic codes deemed most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Veteran is not disadvantaged by this change.

Regulations pertinent to the evaluation of muscle group injuries state that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2014). A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscle damaged.  38 C.F.R. § 4.56(b) (2014). For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2014).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Robertson v. Brown, 5 Vet. App. 70 (1993); see also Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue. 3 8 C.F.R. § 4.56(d) (2014). 

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id. 

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function. Id. 

Diagnostic Codes 5301 to 5309 of 38 C.F.R. § 4.73 provide rating criteria for evaluation of injuries to the shoulder girdle and arm.  Pertinent to the Veteran's injury, Diagnostic Code 5303 is assigned for injuries of the flexor muscles of the elbow.  Id.  Under this Diagnostic Code, a 20 percent evaluation is warranted for both a moderate and moderately severe injury to the non-dominant arm and a 30 percent evaluation is warranted for a severe injury.  Id.  The evidence reflects the Veteran is right-handed, and that his left upper extremity is non-dominant. 

VA examined the Veteran in June 2011.  The examiner noted an artillery round fell on the Veteran in service, but the Veteran did not require surgery.  The Veteran had no palpable spasm, and his motor examination, sensation, and deep tendon reflexes were all normal.  However, the examiner found instability testing was abnormal because of a positive apprehension and location sign.  Moreover, X-rays showed irregularity of the posterior labrum, edema in the subacromial bursa, and acromioclavicular degenerative changes.  His disability limited his activities of daily living, most notably in a purportedly special arrangement with a friend who employs him. 

The Veteran's symptoms meet the criteria for a moderately severe 20 percent rating, especially when considering the evidence of interference with employment.  However, his symptoms do not meet the criteria for a 30 percent rating.  The VA treatment records show extensive reports of shoulder pain, but neither the examiner nor the treatment records reveal extensive fascial defects or loss of muscle substance. 

Extra-Schedular 

The Veteran has not raised, and the evidence does not suggest that referral for an extra-schedular evaluation is warranted.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability. 


ORDER

Entitlement to a 20 percent evaluation for left shoulder acromioclavicular arthritis is granted.


REMAND

Given the TDIU issue discussed above and the Veteran's report of cervical neuropathy, the Board is remanding the issue for a new VA examination to determine the current severity of the disability.  

A January 2009 rating decision denied service connection for issues 3-7 on the cover page of this appellate decision.  The Veteran filed a notice of disagreement in March 2009.  A statement of the case (SOC) must be issued.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, obtain all VA treatment records from the Spartanburg CBOC dated since March 2011.

3. Schedule the Veteran for a VA examination with an orthopedist, to ascertain the current severity of his service-connected cervical disorder.  Both the claims file and this Remand must be made available to and reviewed by the clinician in conjunction with the examination.  The examiner should indicate in the report that he reviewed the claims file in conjunction with the examination.  All indicated tests and studies should be done, and all subjective complaints and objective findings should be reported in detail. 

The physician is advised: 

(a) The Veteran had a motor vehicle accident in December 2007.  
(b) A January 2009 letter from the Spartanburg Chiropractic Group explains that the Veteran's wife fabricated treatment records coincident with this accident.  The letter explains which records were fabricated.  
(c) The Veteran filed his increased evaluation claim in May 2011.  
(d) The Veteran has alleged he has cervical neuropathy.

The examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected spine disability.  The examiner must further report the complete range of motion for the cervical spine.  In providing this objective information, he should indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

In addition to the above, the examiner must answer these questions: 

(a) Can the effects of the December 2007 motor vehicle accident be separated from the service-connected cervical disorder?  If yes, please explain which symptoms relate to each.  

(b) Does the Veteran have cervical neuropathy?  If yes, was the cervical neuropathy CAUSED BY OR AGGRAVATED BY his service-connected cervical disorder?

The examiner must fully explain all conclusions reached. 

4. After completing the above, schedule a VA examination by an appropriate medical professional to determine whether the Veteran is unemployable due to his service-connected disabilities.  

The following considerations will govern the examination:

a. The entire claims folder and a copy of this Remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims file. 

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment by reason of the COMBINED EFFECTS of ONLY his service-connected disabilities.  ("Substantially gainful employment" means employment sufficient to obtain a living wage.)  The examiner may take into account the Veteran's prior education and work experience but may not take into account the Veteran's advanced age or the effect of any non-service connected disabilities.  

* If the examiner finds that consultation with another specialist is required to determine whether the Veteran is unemployable by reason of the COMBINED EFFECTS of his service-connected disabilities, such consultation must be achieved.

c. The examiner must identify and explain the medical basis or bases for all conclusions, with identification of the pertinent evidence.

5. Issue a SOC addressing issues 3-7 on the cover page of this appellate decision.  To the extent it bears on adjudication of these issues, the RO is advised that most of the records the Veteran submitted from the Spartanburg Chiropractic Group are fraudulent, as noted in the January 2009 letter in the claims folder.  

6. Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a SUPPLEMENTAL STATEMENT OF THE CASE and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


